EXHIBIT 10.24

NVR, Inc.

Summary of the 2013 Named Executive Officer Annual Incentive Compensation Plan

The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2013
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K. All
of NVR’s named executive officers; Paul C. Saville (President and Chief
Executive Officer of NVR), Dennis M. Seremet (Senior Vice President, Chief
Financial Officer and Treasurer of NVR), Daniel D. Malzahn (Vice President,
Chief Financial Officer and Treasurer of NVR, effective February 20, 2013),
Eugene J. Bredow (Vice President and Controller of NVR) and Robert W. Henley
(President of NVR Mortgage Finance, Inc.), participate in the Bonus Plan.

Under the Bonus Plan, the named executive officers’ bonus opportunity is capped
at 100% of their base salary. As a result of the capped feature of the bonus
plan, achievement of results which exceed the business plan will not result in
the payment of a bonus exceeding 100% of base salary. The named executive
officers’ annual bonus opportunity will be based 80% upon our consolidated
pre-tax profit (before consolidated annual bonus and stock-based compensation
expense but after all other charges) and 20% based on the number of new orders
(net of cancellations) that we generate compared to the consolidated pre-tax
profit and new orders within our 2013 annual business plan. The named executive
officers begin to earn the consolidated pre-tax profit portion of their annual
bonus award once the annual business plan is at least 80% attained. The full
amount of the consolidated pre-tax profit portion of their annual bonus award is
earned ratably from 80% up to 100% achievement of the annual business plan. The
named executive officers begin to earn the new orders unit portion of their
annual bonus award once the annual business plan is at least 85% attained. The
full amount of the new orders unit portion of their annual bonus award is earned
ratably from 85% up to 100% achievement of the annual business plan.
Mr. Henley’s bonus is subject to a pro-rata reduction, limited to a maximum of
20%, based on the internal audit results of the operations under his direct
management.